DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.


Response to Amendment
Amendment filed 4/27/2022 has been entered and fully considered. Claims 1-3 and 5-20 are pending. Claim 4 is cancelled. Claims 1 and 9 are amended. No new matter is added. 


Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive.
Applicant argues that claim 1 now recites that “the first attaching portion is in direct contact with the adherent”. The Office identified Zhang’s “through hole” 131 as corresponding to the instantly recited guide member. The Office states that “pivot component” 20 corresponds  to the instantly recited first attachment portion. Applicant disagrees with the Office’s interpretation of Zhang. Foremost, neither the pivot component, 20, nor pivot holes 17, are in direct contact with either the through hole 131 nor with the work piece. Therefore, Zhang’s pivot component 2 cannot be in direct contact with the adherent. 
While this interpretation of the art does not meet the presently claimed invention, the amendments were not previously provided and will be addressed in this Official Correspondence. Specifically, the previous claims did not require that the first attaching portion is in direct contact with the adherent. It is clear that the attaching components of Zhang, as noted in the previous rejection do not directly contact the adherent. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHANG et al. (US 2016/0059531).
With respect to claim 1, ZHANG et al. discloses a jig for attaching a film to a work piece (Abstract) comprising a film retaining portion, 10 (Paragraphs [0013] and [0014]) that is provided with a first retaining portion, 50 (Paragraph [0014] and  [0015]; Figure 1) and a second retaining portion, 51 (Figure 2) that are separated from each other, and retains the film by these retaining portions (Paragraph [0033]); a pressing member, 91, that presses the film retaining by the retaining portion to a first side in a first direction (e.g., towards the work piece ) (Paragraphs [0031]-[0033]); a guide member, 131, that guides a movement of the pressing member between the first retaining portion and the second retaining portion in a second direction that intersects the first (Paragraphs [0013], [0031], [0032]) (i.e., the pressing member presses the film downward direction when the retaining portion is against the portion, 30 and the pressing member moves along the guide members which are in a direction generally perpendicular to the downward pressing direction of the pressing member). 
ZHANG et al. discloses that the film retaining portion comprises attaching portions, 715 and 735, (Paragraphs [0023]-[0030]; Figure 1) that are capable of being in direct contact with the adherent when the adherent is in the holding area, 311.  These attaching portions are indirectly coupled to the guide member through pivoting support portions, 20, (Paragraph [0033]), the attaching portions are connected to the guide member via two pivoting support portions, 17 (Paragraph [0013]) that pivotally supports one end side of the guide member in the second direction (Figure 1). 
ZHANG et al. discloses that the first base, 10, is coupled to the second base, 30. Thus, everything on the first base is attached to everything on the second base, at least indirectly. The second base holds a workpiece in the receiving chamber, 311. Thus, everything on the first base is at least indirectly attached to the workpiece (e.g., adherent). The guide, 131, is a part of the first base and is also at least indirectly attached to the adherent, and its surface. 
The courts have generally held that the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. See, In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
MPEP 2115. 
In the instant case, the adherent is a material worked upon and does not impart patentability to the claims. The device of ZHANG et al. is capable of placing the film on a surface that is curved. Specifically, the adherent could remain flat in the first direction but have a curvature in the second direction, such as having an adherent with rounded corners. An adherent with curved corners attached to the jig then would configure the jig to attach to a curved adherent. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
_______________________________________________________________________
Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 2016/0059531) in view of CALMAN et al. (US 2014/0027037).
With respect to claim 2, ZHANG et al. does not explicitly disclose that the pressing member is an elastic member capable of expanding and contracting in the first direction. CALMAN et al. discloses that the pressing roller is made of an elastic material (Paragraph [0011]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use an elastic pressing member in ZHANG et al., as taught by CALMAN et al. so that the pressing member can deform a bit when pressing the film against the adherent whereby proper pressure and adhesion can be ensured. 
Moreover, by having the pressing roller be elastic, it is capable of expanding and contracting in the first direction by compressing when against the adherent and expanding when separating the film retaining portion from the body. 
With respect to claim 12, ZHANG et al. discloses that the film retaining portion comprises attaching portions, 715 and 735, (Paragraphs [0023]-[0030]; Figure 1) that are capable of being in direct contact with the adherent when the adherent is in the holding area, 311.  These attaching portions are indirectly coupled to the guide member through pivoting support portions, 20, (Paragraph [0033]), the attaching portions are connected to the guide member via two pivoting support portions, 17 (Paragraph [0013]) that pivotally supports one end side of the guide member in the second direction (Figure 1). 
ZHANG et al. discloses that the first base, 10, is coupled to the second base, 30. Thus, everything on the first base is attached to everything on the second base, at least indirectly. The second base holds a workpiece in the receiving chamber, 311. Thus, everything on the first base is at least indirectly attached to the workpiece (e.g., adherent). The guide, 131, is a part of the first base and is also at least indirectly attached to the adherent, and its surface. 


___________________________________________________________________
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 2016/0059531) in view of WATERMAN (US 3,705,548).
With respect to claim 3, ZHANG et al. does not explicitly disclose that at least one of the film retaining portions comprises a pivoting portion to pivot said retaining portions. WATERMAN discloses that the retaining portion comprises a pivoting portion 106 for firmly holding and retaining the material (Column 4, lines 62-68; Column 5, lines 1-20; Figure 2). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a pivoting retaining portion for one of the retaining portions of ZHANG et al., as taught by WATERMAN so that the film can be firmly held. 
With respect to claim 13, ZHANG et al. discloses that the film retaining portion comprises attaching portions, 715 and 735, (Paragraphs [0023]-[0030]; Figure 1) that are capable of being in direct contact with the adherent when the adherent is in the holding area, 311.  These attaching portions are indirectly coupled to the guide member through pivoting support portions, 20, (Paragraph [0033]), the attaching portions are connected to the guide member via two pivoting support portions, 17 (Paragraph [0013]) that pivotally supports one end side of the guide member in the second direction (Figure 1). 
ZHANG et al. discloses that the first base, 10, is coupled to the second base, 30. Thus, everything on the first base is attached to everything on the second base, at least indirectly. The second base holds a workpiece in the receiving chamber, 311. Thus, everything on the first base is at least indirectly attached to the workpiece (e.g., adherent). The guide, 131, is a part of the first base and is also at least indirectly attached to the adherent, and its surface. 

_______________________________________________________________________
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 2016/0059531) in view of CALMAN et al. (US 2014/0027037) as applied to claims 2 and 12 above, and further in view of WATERMAN (US 3,705,548).
With respect to claim 11, modified ZHANG et al. does not explicitly disclose that at least one of the film retaining portions comprises a pivoting portion to pivot said retaining portions. WATERMAN discloses that the retaining portion comprises a pivoting portion 106 for firmly holding and retaining the material (Column 4, lines 62-68; Column 5, lines 1-20; Figure 2). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a pivoting retaining portion for one of the retaining portions of modified ZHANG et al., as taught by WATERMAN so that the film can be firmly held.

______________________________________________________________
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 2016/0059531) in view of WADSWORTH et al. (US 2015/0047773)
With respect to claim 9, ZHANG et al. discloses that the guide member is attached to the adherent (in the base 30) via the first attaching portions, 715 and 735 (Paragraph [0023]-[0030]); a film retaining step of proving the film on the retaining portion (Paragraph [0033]). The film is then attached to the adherent by pressing the film retained by the retaining portion onto the adherent using the pressing member implicitly moves in conformance with the guide member (Paragraph [0033]). ZHANG et al. does not explicitly disclose that the film is adhered to the adherent. WADSWORTH et al. discloses that the film is attached via an adhesive layer on the film so as to provide protection of the screens against damage (Abstract; Paragraph [0003]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the film of ZHANG et al. with adhesive so that it is adhered to the adherent, as taught by WADSWORTH et al., so as to provide the screen with protection against damage. 
ZHANG et al. discloses that the film is held by the film retaining portions while it is pivoted (e.g., guide member and film retaining portions). ZHANG et al. does not explicitly disclose that the film is adhered while pivoting. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to place the pressing member, 91, in a position such that as the guide is closed against the base, 30, it adheres the film to the adherent so that the film can immediately be adhered and less time is required to adhere the film. 

Allowable Subject Matter
Claims 5-8, 10, 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The device of ZHANG et al. does not explicitly disclose that the guide member extends in the second direction and curves to form a projection toward a second side of the in the first direction, per se. As seen in figure 1 of ZHANG et al., the guide is on the first side of the film, opposite to that claimed. 


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745